
	

115 SRES 234 ATS: Recognizing the Sailors and Marines who sacrificed their lives for ship and shipmates while fighting the devastating 1967 fire onboard USS Forrestal and, during the week of the 50th anniversary of the tragic event, commemorating the efforts of those who survived.
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 234
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mrs. Ernst (for herself, Mr. Cotton, Mrs. Shaheen, Mr. Inhofe, Ms. Warren, Mr. Blumenthal, Mr. King, Mr. Cruz, Mrs. Gillibrand, Mrs. McCaskill, Mr. Wicker, Mr. Donnelly, Mr. Nelson, Mr. Sullivan, Mr. Tillis, Mr. Reed, Mr. Rounds, Mr. Graham, Mr. Kaine, Ms. Hirono, Mr. Peters, Mr. Sasse, Mr. Perdue, Mrs. Fischer, Mr. Strange, and Mr. Heinrich) submitted the following resolution; which was referred to the Committee on Armed Services
		
		October 24, 2017Committee discharged; considered and agreed toRESOLUTION
		Recognizing the Sailors and Marines who sacrificed their lives for ship and shipmates while
			 fighting the devastating 1967 fire onboard USS Forrestal and, during the
			 week of the 50th anniversary of the tragic event, commemorating the
			 efforts of
			 those who survived.
	
	
 Whereas in 1967, the ongoing naval bombing campaign against North Vietnam from Yankee Station in the Gulf of Tonkin was the most intense and sustained air attack operation in the history of the United States Navy;
 Whereas in June 1967, USS Forrestal and Carrier Air Wing Seventeen departed Norfolk, Virginia, for duty in the Gulf of Tonkin;
 Whereas, on July 28, 1967, during an underway replenishment, the crew of USS Forrestal onloaded deteriorated bombs, which were more vulnerable to explosion at high temperatures;
 Whereas, on July 29, 1967, the ordnance load for the strike was changed at the request of the crew of USS Forrestall to expend the inventory of the newly onloaded older bombs as soon as possible;
 Whereas despite safety precautions taken by the crew, a devastating fire erupted on USS Forrestal after—
 (1)an electrical surge in a parked aircraft caused the aircraft to fire a Zuni rocket that ruptured a fuel tank on another aircraft; and
 (2)the burning fuel ignited a chain reaction of 9 bomb explosions on the flight deck; Whereas the explosions destroyed multiple aircraft and tore massive holes in the armored flight deck of USS Forrestal, and burning fuel dripped into the living quarters of the crew and the below-decks aircraft hangar;
 Whereas for 18 hours, Sailors and Marines on USS Forrestal, assisted by others from accompanying destroyers, fought to bring the fire under control while hospital corpsmen navigated the mangled flight deck and tended to the wounded; and
 Whereas the fire onboard USS Forrestal ultimately— (1)left 134 men dead and 161 men severely injured;
 (2)destroyed 21 aircraft; and (3)caused USS Forrestal to terminate its support to the fight in Vietnam and return to Norfolk, Virginia, for repairs: Now, therefore, be it
	
 That the Senate— (1)recognizes that—
 (A)if not for the heroic actions of the crew of USS Forrestal, the consequences of the fire would have been far more devastating to the Sailors and Marines onboard and the aircraft carrier itself; and
 (B)the selfless sacrifices of those who came to the rescue of fellow shipmates and USS Forrestal represent, and are consistent with, the highest traditions of the United States Navy;
 (2)commemorates the 50th anniversary of the USS Forrestal fire; and (3)expresses gratitude to the Sailors and Marines who served aboard USS Forrestal for their faithful service.